Exhibit

EX-10.2 3 namibiapscamendment|.htm EXHIBIT 10.2
Exhibit 10.43

ADDENDUM TO PETROLEUM AGREEMENT
entered into between

THE GOVERNMENT OF THE REPUBLIC OF NAMIBIA
(the “Government”)
and
SHELL NAMIBIA UPSTREAM B.V.
(‘Shell’)
and
NATIONAL PETROLEUM CORPORATION OF NAMIBIA

(‘Namcor’)

RECORDAL

Whereas the Government, Signet Petroleum Limited (“Signet”), Cricket Investments (Proprietary) Limited
(“Cricket”) and Namcor had, on 17" June 2011, entered into a petroleum agreement (the “Agreement’) in respect
of petroleum exploration licence PEL 0039, pertaining to Offshore Blocks 2913A and 29148 — Orange Basin;

Whereas Shell Namibia Upstream B.V. (previously known as Shell Exploration and Production (LXVIII) B.V.)
(hereinafter referred to as “Shell”) on 19 December 2013 took transfer of and assumed all the interests, rights and
obligations of Signet and Cricket in petroleum exploration licence PEL 0039 and the Agreement;

Whereas the Government on 19" December 2013 has confirmed that Shell has validly satisfied its obligations in
accordance with Clause 30 of the Agreement;

Whereas the Government re-issued PEL0039 on the 7" February 2014 to reflect Shell and Namcor respectively as
90% (ninety percent) and 10% (ten percent) holders of the interests in PELO039 and the Agreement.

Whereas the current parties wish to amend the Agreement to ensure the consistency and correctness of the
Agreement with the factual position as regards the parties and other matters.

Now therefore, the Government, Shell and Namcor agree as follows:

https://www.sec.gov/Archives/edgar/data/150999 1/0001509991 19000063/namibiapscamendment] .htm[2019-06-06 08:15:18]
Exhibit

AGREEMENT

Interpretation

1.

Any reference in the Agreement to Signet or Cricket if context allows shall be read as and be deemed to be a
reference to Shell Namibia Upstream B.V.

2. Any reference to “Company”, when used in capital letters, shall be read as and be deemed to be a reference
to the term “Companies” as defined hereinafter.

3. All other capitalised terms used herein shall have the meaning ascribed to them in the Agreement, unless
they are otherwise defined in this Addendum.

Amendment

4. The Agreement is amended as follows:

4.1. By deleting clause 1.1(j) and replacing it as follows:

“G) “Companies” means, at the Signature Date, Shell Namibia Upstream B.V. and NAMCOR, and
includes any other entity or person to whom either Shell Namibia Upstream B.V. and NAMCOR
subsequently have assigned any interest or part thereof in relation to the Exploration Licence
or the Production Licence jointly held by them.”

4.2. By inserting a new clause 1.1(fff) to read as follows:
“(fff) “Joint operating Agreement or JOA” means the agreement defined as such in clause 14A of
this Agreement;”
4.3. By deleting clauses 2.1a to 2.1c¢ and replacing them as follows:
“2.1a Shell Namibia Upstream B.V. is duly registered and incorporated in accordance with the
Jaws of Netherlands on 10 August 2012.
2.1b The registered address of the head office of Shell Namibia Upstream B.V. is Carel van
Bylandtlaan 30, The Hague 2596 HR, the Netherlands.
2.1¢ Shell Namibia Upstream B. V. hereby declares that the following persons are the beneficial
owners of more than five per cent of the shares issued by it:-
Full Name:
DORDTSCHE PETROLEUM MAATSCHAPPIJ B. V.
Percentage held:
100% (one hundred percent)”
4.4. By deleting clause 2.2 in its entirety.
4.5. By substituting numbering of clause 2.3a to 2.3c with 2.2a to 2.2c.

https://www.sec.gov/Archives/edgar/data/150999 1/0001509991 19000063/namibiapscamendment] .htm[2019-06-06 08:15:18]
Exhibit

4.6.

4.7.

4.8.

4.9.

4.10.

4.11.

4.12.

By deleting clause 10.2 and replacing it as follows:

“10.2

A notice referred to in clause 10.1 shall be given as early as possible prior to or during the
drilling of the Well, but in any case not after the Company has notified the Minister of the
detailed completion or abandonment plan for the Well. Upon receipt of such notice the
Company shall, subject to the terms of clause 10.5, cause such tests, penetration and drilling
to be carried out at the sole cost and risk of the Government, unless such activities interfere
with Petroleum Operations to be carried out pursuant to this Agreement. At any time before
such tests, penetration or drilling is carried out the Company may elect to include such
tests, penetration or drilling In its Exploration Operations.”

By deleting the word “unreasonably’ in the first sentence of clause 10.3(b).

By inserting the following after clause 11.8:

“11.8A

The Parties agree that for offshore seismic and drilling operations any required impact
assessment studies need to be completed according to internationally recognised
standards.”

By deleting clause 12.5 and replacing it as follows:

“12.5

(a)

(b)

(c)

Where the Company consists of more than one company-

all the terms and obligations of this Agreement shall apply to each one of such companies
jointly and severally;

Shell shall be the operator and the company who shall carry on the Petroleum Operations of
the Company under this Agreement in accordance with the terms of the JOA. unless the
Commissioner pursuant to an application in writing addressed and delivered to him
approves a change of operator, in which event the other operator so approved of shall be
deemed to be the operator from the date of such approval;

the JOA entered into by or between such companies shall be consistent with the provisions
of this Agreement and shall be in writing and a copy of each such agreement shall be
submitted to the Commissioner not later than ten days after the date of signature thereof.”

By inserting the words “in accordance with the JOA” between the words “for” and “and” in the last
sentence of clause 12.6.

By inserting a new clause 13.3 to read as follows:

“13.3

With the approval of the Minister of Finance, the Companies may be allowed to keep
petroleum expenditure in United States dollars for Income Tax purposes until such time
when commercial production is commenced. This is without any prejudice to any of the
provisions contained in the Petroleum Tax Act.”

By deleting clause 14A and replacing it as follows

https://www.sec.gov/Archives/edgar/data/150999 1/0001509991 19000063/namibiapscamendment] .htm[2019-06-06 08:15:18]
Exhibit

“Joint Operating Agreement and Carry Obligations

14.4.1 NAMCOR shall be carried by the carrying party(ies) on a 10% interest stake in the Block
subject to and in accordance with the terms and conditions contained in the Joint Operating
Agreement to be entered between Namcor and Shell (the “JOA”, as defined), so long as there
is no Material Adverse Change, as defined in the JOA.

14.4.2 The Government hereby acknowledges that the Petroleum Operations shall be performed by
the Companies in accordance with the terms of the JOA, and the Government recognises the
respective rights and obligations of the parties under the JOA, which shall be deemed to
incorporated by reference into this Agreement.”

4.13. By inserting new clauses 15.7 and 15.8 to read as follows:

“15.7 For the avoidance of doubt, any information provided in accordance with this Clause 15 shall
always be subject to any limitations placed on either Party as a result of any applicable
confidentiality and/or market and/or legal restrictions (including but not limited to any
restrictions relating to the disclosure by one Party to the other of commercially sensitive
information).

15.8 Notwithstanding anything to the contrary contained herein, the mechanism for establishing
the market value of Namibian Crude Oil shall be set out in the JOA detailing, inter alia, that
the market value of Namibian Crude Oil shall be determined on a Calendar Month basis as
follows:-

(i) The average of the mean of Dated Brent quotations as published in Platts Crude Oil
Marketwire for all published quotations during the actual Calendar Month of loading (i.e. the
Calendar Month in which the Bill of Lading date occurs); plus

(ii) A differential to Dated Brent to be established pursuant to the terms of the JOA, which will
incorporate a formula that allows for adjustment of the differential to take account of
differences in quality/yield, quantity, transportation costs, delivery time, payment and other
contract terms between Namibian Crude Oil and other major competitive crude oils of
generally similar quality that are to be agreed upon between the Company and the Minister.”

4.14. By inserting the words “acts of the Government,” between the words “God,” and “unavoidable” in the
second line, and the word “reasonable” between the words “the” and “control in the fifth line of clause 27
3.

4.15. By deleting the words “the British Institute of Petroleum” in clause 29.6 and replacing them with “the
Energy Institute’.

4.16. By deleting clause 33 and replacing it as follows:
“The Parties agree that the commercial terms and conditions of this Agreement are based on the
existing legislation, including, but not limited to, those related to the fiscal terms in accordance with

the provisions of the Taxation Act and the fiscal terms as contained in clauses 13 and 14 of this
Agreement as of the Effective Date. If such

https://www.sec.gov/Archives/edgar/data/150999 1/0001509991 19000063/namibiapscamendment] .htm[2019-06-06 08:15:18]
Exhibit

legislation, regulation, proclamation, including those providing for the fiscal terms are changed, and
such change or adjudication in view of the Companies has a materially adverse effect on the
economic benefits accruing to the Companies hereunder, the parties agree to review the terms and
conditions of this Agreement and as soon as practicable amend the Agreement or take such other
action as is appropriate or necessary so as to restore the overall economic benefit to the
Companies.”

4.17. By deleting the address stated under clause 35.1(c)(i) and replacing it with the following:
“Carel van Bylandtlaan 30, The Hague 2596 HR Netherlands’.
4.18. By deleting the address stated under clause 35.3(b) and replacing it with the following:

“Carel van Bylandtlaan 30, The Hague 2596 HR Netherlands’.

4.19. By deleting the two numbers “35.4” in clause 36.3 and replacing them with the numbers “36.4”.
4.20. By deleting the description of the licence area in Annexure 1 and replacing it as follows:
Coordinate Reference System name: WGS84
Geodetic datum name: World Geodetic System 1984
Ellipsoid name: WGS 84
Ellipsoid semi major axis (a): 6378137 m
Ellipsoid inverse flattening (1/f): 298.2572236
Point Longitude Latitude Line from-to |Line type
A 13° 30' 00.0" E 29° 00' 00.0" S

A-B Parallel
B 14° 00' 00.0" E 29° 00' 00.0" S

B-C Meridian
Cc 14° 00' 00.0" E 29° 30' 00.0" S

c-D Parallel
D 15° 00' 00.0" E 29° 30' 00.0" S

D-E Meridian
E 15° 00' 00.0" E Intersection of line going South from D

(having constant longitude) with international

ww.sec.gov/Archives/edgar/data/1509991/0001509991 19000063/namibiapscamendment] .htm[2019-06-06 08:

Exhibit

boundary between Namibia and South Africa

E-F International boundary
between Namibia and
South Africa
F 13° 30' 00.0" E Intersection of line going South from A
(having constant longitude) with international
boundary between Namibia and South Africa
F-A Meridian
A 13° 30' 00.0" E 29° 00' 00.0" S

https://www.sec.gov/Archives/edgar/data/150999 1/0001509991 19000063/namibiapscamendment] .htm[2019-06-06 08:15:18]

Exhibit

4.21. By deleting the map in Annexure 2 and replacing it as follows:

4.22. By deleting the words “Alpha Petro (pty) Ltd. (hereinafter referred to as “the Company”” in clause 1 of
Annexure 4 and replacing them with the reference “Companies”.

4.23. By deleting clause 15.2 of Annexure 4 and replacing it as follows:
“15.2 The preliminary end of year statement for each Calendar Year shall be submitted to the
Minister within 14 days of the end of such Calendar Year. The final end-of-year statements
shall be submitted within 60 days of the end of each Year.”

4.24. By deleting the number “11.15” in clause 1 of Annexure 7 and replacing it with the reference “11.16(b)(viii)”.

https://www.sec.gov/Archives/edgar/data/150999 1/0001509991 19000063/namibiapscamendment] .htm[2019-06-06 08:15:18]
Exhibit

Dated Windhoek this _20_ day of February 2015.

/s/ Isak Katali
THE GOVERNMENT OF THE REPUBLIC OF NAMIBIA
THE MINISTER OF MINES AND ENERGY

Dated Windhoek this 19" day of February 2015.

/s/ Dennis Zekveld
SHELL NAMIBIA UPSTREAM B.V.
NAME:

Dated Windhoek this _19"_ day of February 2015.

/s/ Mbuipaha Kandjoze

NATIONAL PETROLEUM CORPORATION OF NAMIBIA
NAME:

https://www.sec.gov/Archives/edgar/data/150999 1/0001509991 19000063/namibiapscamendment] .htm[2019-06-06 08:15:18]
